Citation Nr: 0714545	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for PTSD, 
and assigned a 50 percent disability rating.  


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for an assignment of a disability 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 491.  

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
does not trigger additional § 5103(a) notice.   Id. at 493.  
While the veteran has not claimed that VA has not complied 
with the notice requirements of the VCAA, § 5103(a) and § 
3.159(b)(1) are no longer applicable in the instant case.  
Service connection was granted in April 2004, a disability 
rating was assigned, and an effective date was established.  
Therefore, the veteran's claim was substantiated as of April 
2004.  Any error in failing to provide § 5103(a) notice could 
not be prejudicial to the veteran because the purpose of 
§5103(a) notice is to provide notice of what is required for 
the veteran to substantiate his claim, and here, his claim 
has been substantiated.  See Id. (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

Additionally, once a claim for service connection is 
substantiated, VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of a complying rating decision in April 2004 and 
issuance of the January 2005 statement of the case and the 
May 2005 supplemental statement of the case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in January 2004 and September 2004.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.




II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2006).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

The veteran in essence asserts that the current rating does 
not reflect the severity of his symptoms and that an 
increased rating is warranted.  The objective evidence of 
record, however, does not support his claim.  The veteran's 
clinical findings do not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
veteran does not have suicidal ideation, impaired impulse 
control, spatial disorientation, or neglect in his personal 
appearance.  He is also able to establish and maintain 
effective relationships.  Thus, the criteria for an increased 
rating have not been met.  

In a letter dated September 2003 from the Colorado Springs 
Vet Center, the RO was told that the veteran was diagnosed as 
having PTSD, chronic and severe, with symptoms of isolation, 
sleep difficulty, anger, anxiety, and relationship 
difficulty.  He was given a GAF score of 44.

VA treatment records dated from December 2003 to September 
2004 reported that the veteran was alert; oriented to four 
spheres; groomed; had improved affect and mood, not 
pressured; good eye contact; normal and soft speech; logical 
perceptions; he had no hallucinations and good short and long 
term memory.  He reported having trouble sleeping and panic 
attacks when he heard a baby crying.  He lived an isolated 
life, but visited his mother regularly.  He stated that he 
wished he could work, but could not tolerate anyone being 
near him.  He would set traps around his house and sat 
against a wall in restaurants.  He described having startle 
response to noises.  In December 2003, the veteran stated 
that he had suicidal ideation in the past a few times, with 
no attempts.  His GAF scores during this time period were 
between 45 and 55. 

The veteran was afforded a VA examination in January 2004.  
The claims folder was reviewed.  The veteran reported that he 
lived alone and never married, but had a live-in relationship 
with a woman from 1984 to 1990.  The relationship ended 
because she never included him in family gatherings and her 
family did not accept him.  The veteran worked as a truck 
driver and worked regularly until 2001 when he was laid off 
for economic reasons.  He attempted to return to work, but 
his next job required him to drive with a trainer, which made 
him nervous because he did not like someone being in the 
truck with another person.  He quit after one week.  The 
veteran reported that after returning from service, he 
carried a gun with him for 10 years.  He would place traps 
that made noise at his door and would do the same when 
staying in a hotel.  Mental status examination showed that 
the veteran was dressed neatly and walked with a cane.  He 
was talkative and spontaneous, showing full range of affect; 
fully oriented with no memory problems; and no cognitive 
impairments were shown.  The veteran abused alcohol until 
1993 and there was no sign of substance abuse at that time.  
There was no suicidal ideation and no history of 
hallucinations or delusions.  The examiner stated that the 
veteran's PTSD caused him to be withdrawn and he had moderate 
social impairment on a daily basis.  The examiner opined that 
veteran was capable of occupational employment, shown by his 
history of being a truck driver, and the current difficulty 
of finding a job was attributed to his age and economic 
factors.  The examiner did note that there was some 
occupational impairment due to his PTSD as shown by the 
veteran's intolerance to having his trainer in the truck with 
him.  The veteran was diagnosed as having PTSD and was 
assigned a GAF score of 51.  

The veteran was afforded another VA examination in September 
2004.  The claims file was reviewed.  The examiner questioned 
the veteran about a statement that he submitted to the RO in 
June 2004.  The veteran responded that he struggled with 
trouble recalling what he was going to do or find, but stated 
that his long term memory was fine.  He also had regular 
thoughts and nightmares about Vietnam, avoided being in 
crowds, and was hypervigilant.  He was not easily angered, 
but stated that he overreacted when he did get mad.  He 
denied that he would ever try to hurt himself, though he 
stated such in his statement.  The examiner noted that the 
veteran's efforts to describe his distress left him feeling 
more impaired than he really was.  The veteran stated that he 
used to go dancing in earlier years.  Mental status 
examination revealed that the veteran was neat and clean, had 
active eye contact and a good sense of humor, with no 
evidence of hypervigilance.  Following a series of questions, 
the examiner concluded that there was no evidence of thought 
disorder or brain organicity.  Following a review of the 
veteran's history, which mirrored that in the January 2004 VA 
examination, the examiner noted that the veteran occasionally 
had his female companion ride in his truck while he was 
working.  He had gone to every state in the continental 
nation and remained active and continued to work following 
the termination of his 7-year relationship.  He denied having 
depression in the past or at that time.  The veteran admitted 
that he could manage a job where he was allowed to stay to 
himself as he was able before.  The examiner opined that the 
veteran was disabled when it came to being around people for 
a very long time; however, he was able to casually deal with 
people while shopping and in restaurants.  He also had daily 
contact with his mother.  Although the veteran settled into 
an inactive life following the loss of his job, the examiner 
attributed this to his physical problems and not his PTSD 
symptoms.  The examiner did not view him as disabled in terms 
of work, although the veteran would be more comfortable in a 
job that allowed him to work by himself.  He seemed to get 
along with co-workers and supervisors.  He was relaxed with 
driving and had no incidents of road rage.  His irritability 
seemed quite low.  The veteran was diagnosed as having PTSD, 
chronic, and was assigned a GAF score of 50 due to isolating 
himself.  The examiner opined that the veteran was employable 
in terms of his PTSD.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  The January 2004 
examiner characterized the veteran's social impairment as 
only moderate and the September 2004 examiner stated that the 
veteran was disabled only when it came to being around people 
for a very long time.  He was able to have a long term 
relationship with a woman, which ended for reasons other than 
his PTSD; had a good relationship with his mother; was able 
to casually deal with people while shopping and in 
restaurants; and seemed to get along with co-workers and 
supervisors.  Moreover, the VA examination reports noted that 
the veteran was capable of occupational employment and he was 
employable in terms of his PTSD.  Of significance is the fact 
that the veteran continually worked until 2001 and was laid 
off for reasons other than his PTSD.  The veteran's 
appearance was neat and clean, his speech and thought 
processes were normal, he did not have any delusions or 
hallucinations, was fully oriented and denied being easily 
angered.  Although during December 2003 treatment the veteran 
stated that he had some suicidal ideation, he did not report 
such during any other treatment session and during the 
September 2004 examination, he denied that he would try to 
hurt himself and the examiner found no evidence of suicidal 
ideation.  He also denied having depression in the past or at 
the time of the examination.  The veteran reported being 
hypervigilant and having panic attacks as well.  However, the 
September 2004 examiner found no evidence of hypervigilance 
and stated that the veteran's irritability seemed low.  

Finally, the veteran did have obsessional rituals, such as 
placing traps next to his door.  However, looking at his 
symptoms as a whole, the veteran's disability does not more 
nearly approximate the criteria for a 70 percent rating.  The 
treatment records do not show that the veteran suffers from 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships.  

In this case, the veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  
Accordingly, the preponderance of the evidence is against a 
rating higher than 50 percent for the veteran's PTSD.  
38 C.F.R. § 4.7, 4.130, Diagnostic Codes 9411, 9440.


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for PTSD is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


